Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 8 and 15 have been amended. Claims 1-20 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
     Regarding independent claim 1, prior art of record does not disclose or fairly suggest the limitations of “receiving,…, the request including a geographic position of the first client terminal, an identifier of the first user and authentication information chosen by the first use”; “the group chat entry having group-specific information associated with the first chat group”; “in accordance with the request from the second client terminal and in accordance with a determination that the second client terminal is located within a preset distance of the geographic position of the first client terminal,… ,the request including the group-specific information of the first chat group, wherein the authentication information is shared by the first user with the second user independently of the server of the social network platform.” The same reasoning applies to independent claims 8 and 15 mutatis mutandis.
     Accordingly, dependent claims 2-7, 9-14, and 16-20 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
      Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455



                                                                                                                                                                                                       /DAVID R LAZARO/Primary Examiner, Art Unit 2455